Citation Nr: 1756106	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  10-15 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for pelvis disorder, to include being screwed and wired together.

2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression/anxiety.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression/anxiety.

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease, lumbar spine associated with service connected left hip arthroplasty.  

5.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy.  

6.  Entitlement to a rating in excess of 10 percent for left knee bipartite patella prior to October 27, 2015, and after January 1, 2016.  
7.  Entitlement to a compensable rating for left knee limited extension associated with service connected left knee bipartite patella.  

8.  Entitlement to a rating in excess of 10 percent for left hip degenerative joint disease prior to December 17, 2009, and from March 1, 2010, to March 24, 2010, and in excess of 30 percent status (recharacterized as post left total hip arthroplasty) from May 1, 2011.  

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) RO.  

Consistent with the Veteran's general assertion that he has current psychiatric disability due to service, the claim of service connection for depression/anxiety has been characterized as acquired psychiatric disorder to include depression/anxiety.  Clemons v. Shinseki, 23 Vet. App. 1 (2012).  Also, with regard to the Veteran's application to reopen this, regardless of the decision of the RO, a finding by the Board of new and material evidence is required in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The claims file includes additional evidence added to the record since the statements of the case (SOCs) and supplemental SOCs were issued that has not yet been considered by the RO.  This evidence has been submitted with a waiver of AOJ jurisdiction from the Veteran's attorney.  However, the Veteran has indicated that the attorney no longer represents him in this matter.  See October 2017 submissions from Veteran's attorney and October 2017 letter from Veteran regarding representation.  As to the claim decided herein, the lack of AOJ review is of no consequence; information is either irrelevant to the claim being decided, or Board review at this juncture will not prejudice the Veteran.  

The issues of service connection for pelvis disorder and increased ratings for degenerative disc disease, lumbar spine associated with service connected left hip arthroplasty, left lower extremity, left knee bipartite patella, left knee limited extension and left hip degenerative joint disease, and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 2014 rating decision, the RO denied service connection for anxiety/depression based on a finding of no relationship between present disability and service.

2.  The evidence received since March 2014 as to the issue of service connection for anxiety/depression is relevant and probative.

3.  A currently diagnosed acquired psychiatric disorder, depressive disorder, is related to the Veteran's service-connected disorders of the left hip, lumbar spine, right and left knee, left lower extremity radiculopathy, left ankle sprain, hearing loss and tinnitus.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for anxiety/depression.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  An acquired psychiatric disorder, depressive disorder, is proximately due to or the result of his service-connected left hip, lumbar spine, right and left knee, left lower extremity radiculopathy, left ankle sprain, hearing loss and tinnitus.  38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to reopen- Acquired Psychiatric Disability Acute 

The RO, by a decision entered in March 2014, denied service connection for anxiety/depression, on grounds that there was no indication of a link between a current disorder and service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b).  

As a result, the RO's decision became final.  38 U.S.C.A. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence received since the time of the RO's 2014 rating decision includes a February 2017 medical opinion from a licensed psychologist submitted by the former attorney that the current psychiatric disorder, diagnosed as depressive disorder, is due to the combined effects of his service-connected disabilities.  The Board finds this evidence to be new and material because it raises a reasonable possibility of substantiating the claim.  The claim is reopened.  

II.  Service Connection for Acquired Psychiatric Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110, 1131 (2012). 

To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. 38 C.F.R. § 3.303 (a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran urges he has a psychiatric disorder due to service or his service-connected disability.  Service treatment records show no finding of psychiatric disability, but current VA treatment records dated more than a year following service demonstrate depressive disorder.  

The Veteran's former attorney submitted a February 2017 report from licensed psychologist H. H-G., PhD, which indicates that the Veteran has a diagnosis of depressive disorder that is due to service-connected disorders of the left hip, lumbar spine, right and left knee, left lower extremity radiculopathy, left ankle sprain, hearing loss and tinnitus.  She based this opinion upon interview of the Veteran, review of the claims folder and citations to medical treatises.  

The Board finds the February 2017 examination report to be well-supported and thorough as it relates to the claim of secondary service connection.  It is factually accurate and fully articulated, with sound reasoning for the conclusion as to depressive disorder.  The opinion is sufficient to support a grant of service connection on a secondary basis.  


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder to include depression/anxiety has been reopened.

Service connection for the acquired psychiatric disorder, depressive disorder, is granted on a secondary basis.


REMAND

In October 2017, at approximately at the same time that the Veteran indicated that he did not want his attorney to be his VA representative any longer, the attorney provided medical reports from non-VA sources.  These reports reflect recent and detailed findings and complaints suggesting that the service-connected lumbar spine, left hip, left lower extremity radiculopathy, and left knee disabilities are more severe than reflected in the most recent VA examinations.  Additionally, a notation in October 2017 VA records reflects that he has recently undergone a total left knee replacement.  In light of the evidence suggesting that the disability picture is more severe for each of these disabilities, examinations must be afforded to accurately assess his current level of each functioning with regard to each of these disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Moreover, during the pendency of the appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  New examination must comply with Correia.  

As to TDIU, the Veteran has claimed that he is disabled due to multiple service-connected disabilities.  The issue of entitlement to a TDIU is inextricably intertwined with the remaining claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ for further consideration.

As to the claim of service connection for pelvis disorder, to include being screwed and wired together, the Board notes that the Veteran argues this condition is related to his left hip disability which is being remanded.  It is unclear whether there is an actual separate disability that is related to the hip disability, and this matter should be clarified during the examination of the left hip.

Finally, the Veteran is recently unrepresented, by his own choice, and appears to have not reported for a VA examination previously scheduled in connection with this claim, though he did attend other VA examinations as scheduled.  He is advised that this claim cannot continue in perpetuity.  The ordered examination is necessary to evaluate the Veteran's claims, and the Veteran is reminded that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  Therefore, the Veteran must do his best to report for examination, or to reschedule the examination in advance if he is unable to attend.  The Veteran is also informed that the duty to assist is not a one-way street; he has a responsibility to cooperate in the development of all facts pertinent to his claims, to appear for his scheduled examination, and to properly notify the VA when his address changes.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess his lumbar spine, left hip, left lower extremity radiculopathy, and left knee disabilities.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Please emphasize to the VA examiner that weight-bearing, and nonweight-bearing, passive and active range of motion testing must be performed.

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.

If flare-ups are noted, the examiner should likewise be asked to note any additional functional limitation resulting from flare-ups, including in terms of any additional degrees of limitation of motion (to the extent feasible).  

The examiner is also asked to opine as to whether it is as likely as not that there is a pelvis disability that is related to the left hip disability.

2.  Conduct any additional development pertinent to the TDIU.

3.  After completing the requested action, readjudicate the claims in light of all pertinent evidence.  If any benefit sought remains denied, furnish to the Veteran and a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


